
	
		I
		111th CONGRESS
		1st Session
		H. R. 4345
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Davis of Alabama
			 (for himself, Mr. Bright,
			 Mr. Rogers of Alabama,
			 Mr. Griffith,
			 Mr. Bonner,
			 Mr. Bachus, and
			 Mr. Aderholt) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the Alabama Black Belt National Heritage
		  Area, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Alabama Black Belt National
			 Heritage Area Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Designation of Alabama Black Belt National Heritage
				Area.
					Sec. 6. Local coordinating entity.
					Sec. 7. Management plan.
					Sec. 8. Evaluation; report.
					Sec. 9. Relationship to other Federal agencies.
					Sec. 10. Private property and regulatory
				protections.
					Sec. 11. Authorization of appropriations.
					Sec. 12. Use of Federal funds from other sources.
					Sec. 13. Termination of financial assistance.
				
			2.FindingsCongress finds the following:
			(1)The Black Belt
			 area in the lower-central portion of Alabama is a region that sustains an
			 abundance of natural resources, historical sites, cultural diversity, and
			 recreational activities shaped by its fertile black soil.
			(2)The Alabama Black
			 Belt National Heritage Area feasibility study includes the 19 counties of Bibb,
			 Bullock, Butler, Choctaw, Clarke, Conecuh, Dallas, Greene, Hale, Lowndes,
			 Macon, Marengo, Monroe, Montgomery, Perry, Pickens, Sumter, Washington, and
			 Wilcox in the State of Alabama.
			(3)The geography of
			 the Black Belt is comprised of threatened prairies, forests, and rivers that
			 contain incredibly diverse species of flora and fauna.
			(4)The Black Belt
			 region struggles with a declining population, a high unemployment rate,
			 insufficient schools and health care, and 8 of the 100 poorest counties in the
			 United States.
			(5)The Black Belt
			 region includes Moundville, the second largest Native American ceremonial
			 center of the Mississippian period.
			(6)The Black Belt
			 region is characterized by its distinctive geography and its exceptionally
			 fertile black soil, which influenced the construction of a large network of
			 cotton plantations and antebellum architecture, which in turn led to the city
			 of Montgomery being established as the first capital of the Confederacy.
			(7)The Black Belt
			 region was the center of the American civil rights movement, including the
			 historical scenes of the Montgomery Bus Boycott and the Selma to Montgomery
			 March, which led to the Civil Rights Act of 1964 and the Voting Rights Act of
			 1965.
			(8)The Black Belt
			 region is home to Harper Lee, who wrote the Pulitzer Prize winning novel
			 To Kill a Mockingbird.
			(9)The Black Belt
			 region is home to the Gee’s Bend Quilters, whose artistic talents have been
			 displayed in the Smithsonian Museum and featured on United States postage
			 stamps.
			(10)The Black Belt is
			 home to three units of the National Park System: the Selma to Montgomery
			 National Historic Trail, the Tuskegee Airmen National Historic Site, and the
			 Tuskegee Institute National Historic Site.
			(11)The Black Belt includes two National
			 Forests maintained by the Forest Service: the Talladega National
			 Forest-Oakmulgee District and the Tuskegee National Forest. The Bartram Trail,
			 a National Recreation Trail, runs through the Tuskegee National Forest.
			(12)The Black Belt includes two National
			 Wildlife Refuges maintained by the U.S. Fish and Wildlife Service: the Cahaba
			 National Wildlife Refuge and the Choctaw National Wildlife Refuge.
			(13)The Black Belt is
			 home to two Army Corps of Engineers projects: the Alabama River Lakes and the
			 Black Warrior and Tombigbee Lakes. The Corps management offices are located in
			 Lowndes, Marengo, and Wilcox Counties within the Black Belt. Many public
			 recreation and natural resources sites are managed by the Corps in these river
			 basins.
			3.PurposesThe purposes of this Act are—
			(1)to recognize the significant natural and
			 cultural legacies of the area, as described in the study titled Alabama
			 Black Belt Heritage Area: Feasibility Study for National Heritage Area
			 Designation, prepared for the National Park Service in March,
			 2009;
			(2)to promote
			 heritage, cultural, and recreational tourism and to develop educational and
			 cultural programs for visitors and the general public;
			(3)to recognize and interpret important events
			 and geographic locations of Alabama’s Black Belt region, including the
			 Montgomery Bus Boycott and the Selma to Montgomery March, and the region’s
			 exceptionally fertile soil, prairies, forests and rivers;
			(4)to recognize and interpret the distinctive
			 role the region played in the history of the United States, including the Civil
			 War, with Montgomery serving as the first capital of the Confederacy and later
			 as the center of the American Civil Rights movement;
			(5)to provide a
			 cooperative management framework to foster a close working relationship with
			 all levels of government, the private sector, and the local communities in the
			 region in identifying, preserving, interpreting, and developing the natural,
			 historical, cultural, educational, scenic, and recreational resources of the
			 region for the educational and inspirational benefit of current and future
			 generations; and
			(6)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations within the National Heritage Area.
			4.DefinitionsIn this Act:
			(1)National
			 Heritage AreaThe term National Heritage Area means
			 the Alabama Black Belt National Heritage Area established by this Act.
			(2)Local
			 coordinating entityThe term
			 local coordinating entity means the Center for the Study of the
			 Black Belt at the University of West Alabama.
			(3)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for the National Heritage Area in
			 accordance with this Act.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			5.Designation of
			 Alabama Black Belt National Heritage Area
			(a)EstablishmentThere
			 is hereby established the Alabama Black Belt National Heritage Area in the
			 State of Alabama.
			(b)Boundaries
				(1)In
			 generalThe National Heritage
			 Area shall consist of sites as designated by the management plan within a core
			 area located in Alabama, consisting of Bibb, Bullock, Butler, Choctaw, Clarke,
			 Conecuh, Dallas, Greene, Hale, Lowndes, Macon, Marengo, Monroe, Montgomery,
			 Perry, Pickens, Sumter, Washington, and Wilcox counties.
				(2)MapThe
			 boundaries of the National Heritage Area shall be as generally depicted on the
			 map titled __________, and numbered _____, and dated _____. The
			 map shall be on file and available to the public in the appropriate offices of
			 the National Park Service and the local coordinating entity.
				6.Local
			 coordinating entity
			(a)DesignationThe Center for the Study of the Black Belt
			 at the University of West Alabama shall be the local coordinating entity for
			 the National Heritage Area.
			(b)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity shall—
				(1)submit a
			 management plan to the Secretary in accordance with this Act;
				(2)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this Act, specifying—
					(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
					(B)the expenses and
			 income of the local coordinating entity;
					(C)the amounts and
			 sources of matching funds;
					(D)the amounts of
			 non-Federal funds leveraged with Federal funds and sources of the leveraging;
			 and
					(E)grants made to any
			 other entities during the fiscal year;
					(3)make available for
			 audit, for each fiscal year for which the local coordinating entity receives
			 Federal funds under this Act, all information pertaining to the expenditure of
			 the funds and any matching funds; and
				(4)encourage economic
			 viability and sustainability that is consistent with the purposes of the
			 National Heritage Area.
				(c)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan, the
			 local coordinating entity may use Federal funds received under this Act—
				(1)to make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
				(2)to enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)to hire and
			 compensate staff, including individuals with expertise in—
					(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
					(B)economic and
			 community development; and
					(C)heritage
			 planning;
					(4)to obtain funds or
			 services from any source, including other Federal programs;
				(5)to contract for
			 goods or services; and
				(6)to support
			 activities of partners and any other activities that further the purposes of
			 the National Heritage Area and are consistent with the approved management
			 plan.
				(d)Prohibition on
			 Acquisition of Real PropertyThe local coordinating entity may
			 not use Federal funds received under this Act to acquire any interest in real
			 property.
			7.Management
			 plan
			(a)RequirementsThe management plan shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
				(2)include a
			 description of actions and commitments that Federal, State, and local
			 governments, private organizations, and citizens plan to take to protect,
			 enhance, interpret, fund, manage, and develop the natural, historical,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
				(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
				(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, funded, managed, and developed;
				(5)include
			 recommendations for resource management policies and strategies, including the
			 development of intergovernmental and interagency agreements to protect,
			 enhance, interpret, fund, manage, and develop the natural, historical,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
				(6)describe a program
			 for implementation of the management plan, including—
					(A)performance
			 goals;
					(B)plans for resource
			 protection, enhancement, interpretation, funding, management, and development;
			 and
					(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, or local government agency, organization,
			 business, or individual;
					(7)include an
			 analysis of, and recommendations for, means by which Federal, State, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the National Heritage Area)
			 to further the purposes of this Act; and
				(8)include a business
			 plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management
			 plan.
					(b)Deadline
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available pursuant to this Act to develop the management plan, the local
			 coordinating entity shall submit the management plan to the Secretary for
			 approval.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with paragraph (1), the local coordinating entity may not receive
			 any additional financial assistance under this Act until such time as the
			 management plan is submitted to and approved by the Secretary.
				(c)Approval of
			 Management Plan
				(1)ReviewNot
			 later than 180 days after receiving the management plan, the Secretary shall
			 review and approve or disapprove the management plan on the basis of the
			 criteria listed in paragraph (3).
				(2)ConsultationThe
			 Secretary shall consult with the Governor of Alabama before approving a
			 management plan.
				(3)Criteria for
			 approvalIn determining whether to approve a management plan, the
			 Secretary shall consider whether—
					(A)the local
			 coordinating entity—
						(i)represents the
			 diverse interests of the National Heritage Area, including Federal, State, and
			 local governments, natural, and historical resource protection organizations,
			 educational institutions, businesses, recreational organizations, community
			 residents, and private property owners;
						(ii)has
			 afforded adequate opportunity for public and Federal, State, and local
			 governmental involvement (including through workshops and public meetings) in
			 the preparation of the management plan;
						(iii)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan; and
						(iv)has
			 demonstrated the financial capability, in partnership with others, to carry out
			 the management plan;
						(B)the management
			 plan—
						(i)describes resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies which, if implemented, would adequately protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
						(ii)would not
			 adversely affect any activities authorized on Federal land under public
			 applicable laws or land use plans;
						(iii)demonstrates
			 partnerships among the local coordinating entity, Federal, State, and local
			 governments, regional planning organizations, nonprofit organizations, and
			 private sector parties for implementation of the management plan; and
						(iv)complies with the
			 requirements of this section; and
						(C)the Secretary has
			 received adequate assurances from the appropriate State and local officials
			 whose support is needed that the State and local aspects of the management plan
			 will be effectively implemented.
					(4)Disapproval
					(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
						(i)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
						(ii)may
			 make recommendations to the local coordinating entity for revisions to the
			 management plan.
						(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
					(5)Amendments
					(A)In
			 generalAn amendment to the approved management plan that
			 substantially alters such plan shall be reviewed by the Secretary and approved
			 or disapproved in the same manner as the original management plan.
					(B)ImplementationThe
			 local coordinating entity shall not use Federal funds received under this Act
			 to implement a substantial amendment to the management plan until the Secretary
			 approves the amendment.
					(6)AuthoritiesThe
			 Secretary may—
					(A)provide technical
			 assistance under the authority of this Act for the development and
			 implementation of the management plan; and
					(B)enter into
			 cooperative agreements with interested parties to carry out this Act.
					8.Evaluation;
			 report
			(a)EvaluationThe
			 Secretary shall conduct an evaluation of the accomplishments of the National
			 Heritage Area. An evaluation conducted under this subsection shall—
				(1)assess the
			 progress of the local coordinating entity with respect to—
					(A)accomplishing the
			 purposes of this Act for the National Heritage Area; and
					(B)achieving the
			 goals and objectives of the approved management plan;
					(2)analyze the
			 Federal, State, and local government, and private investments in the National
			 Heritage Area to determine the impact of the investments; and
				(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
				(b)ReportNot
			 later than 3 years before the date on which authority for Federal funding
			 terminates for the National Heritage Area under this Act, based on the
			 evaluation conducted under subsection (a), the Secretary shall submit a report
			 to the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate. The report shall
			 include recommendations for the future role of the National Park Service, if
			 any, with respect to the National Heritage Area.
			9.Relationship to
			 other Federal agencies
			(a)In
			 GeneralNothing in this Act affects the authority of a Federal
			 agency to provide technical or financial assistance under any other law.
			(b)Consultation and
			 CoordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the National Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
			(c)Other Federal
			 AgenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the National Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				10.Private property
			 and regulatory protectionsNothing in this Act—
			(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the National Heritage Area;
			(2)requires any
			 property owner to permit public access (including access by Federal, State,
			 Tribal, or local agencies) to the property of the property owner, or to modify
			 public access or use of property of the property owner under any other Federal,
			 State, Tribal, or local law;
			(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, Tribal, or local agency, or conveys any land
			 use or other regulatory authority to any local coordinating entity, including
			 development and management of energy, water, or water-related
			 infrastructure;
			(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
			(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the National Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
			11.Authorization of
			 appropriations
			(a)Authorization of
			 AppropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this Act not more than $1,000,000 for any fiscal
			 year. Funds so appropriated shall remain available until expended.
			(b)Limitation on
			 Total Amounts AppropriatedNot more than $15,000,000 may be
			 appropriated to carry out this Act.
			(c)Cost-Sharing
			 RequirementThe Federal share of the total cost of any activity
			 under this Act shall be not more than 50 percent. The non-Federal contribution
			 may be in the form of in-kind contributions of goods or services fairly
			 valued.
			12.Use of Federal
			 funds from other sourcesNothing in this Act shall preclude the local
			 coordinating entity from using Federal funds available under other laws for the
			 purposes for which those funds were authorized.
		13.Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this Act
			 terminates on the date that is 15 years after the date of the enactment of this
			 Act.
		
